


116 HR 743 IH: Securing Our Children Act of 2019
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 743
IN THE HOUSE OF REPRESENTATIVES

January 24, 2019
Mr. Katko (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a Commission on Securing Our Nation’s Children, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Securing Our Children Act of 2019.  2.EstablishmentThere is established a commission to be known as the Presidential Commission on Securing Our Nation’s Children (in this Act referred to as the Commission). 
3.Duties 
(a)RecommendationsThe Commission shall develop recommendations after a review and analysis of the following issues related to the safety and security of children living in the United States: (1)The correlation or noncorrelation between mental illness and random acts of violence. 
(2)The accessibility of those who have exhibited a history of violent behavior or have demonstrated increased risk for violent behavior by ideation of committing violence or stated intent to commit violence to purchase or possess a firearm either by legal or illegal means, including— (A)proven methods that assist in identification of individuals at heightened risk of committing violence against themselves or others; 
(B)the ability for Federal, State, local, or Tribal law enforcement to prevent or revoke possession of a firearm from individuals who have been identified as having a heightened risk of committing violence against themselves or others; and  (C)the ability of family members and friends to assist an individual who has demonstrated increased risk for violent behavior. 
(3)Submission of individuals to the National Instant Criminal Background Check System, including State and Federal compliance with data submission to such system.  (4)Safety protocols and provisions on school property, including— 
(A)the feasibility, efficacy, and potential risks of commissioning armed security guards on school grounds;  (B)the feasibility, efficacy, and potential risks of training and issuing licenses to teachers and school officials to use and possess a firearm on campus; 
(C)the impact of gun-free school zone laws on the rates of gun violence in those areas; and  (D)the feasibility and efficacy of implementing evidence-based threat assessment procedures in all schools. 
(5)Current State and Federal firearm, firearm ammunition, or firearm accessory regulations including— (A)any age restriction on the possession or purchase of handgun, handgun ammunition, long gun, and long gun ammunition; and 
(B)the correlation between certain regulations and its effect on illegal firearm possession.  (6)The behavioral health support resources available to students in schools and their communities. 
(7)Any other issues the Commission considers relevant to understanding the state of violence in the country.  (b)ReportNot later than the date that is 1 year after the date of the first meeting of the Commission, the Commission shall submit to the President and the Congress a written report of the findings and recommendations based on the review and analysis required by subsection (a). 
4.Membership 
(a)In generalThe Commission shall be composed of 17 members appointed as follows: (1)Five members appointed by the President, in consultation with the Secretary of Education, the Secretary of Health and Human Services, and the Attorney General. 
(2)Three members appointed by the Speaker of the House of Representatives, including— (A)one Member of the House of Representatives; and 
(B)two individuals who are not Members of Congress.  (3)Three members appointed by the minority leader of the House of Representatives, including— 
(A)one Member of the House of Representatives; and  (B)two individuals who are not Members of Congress. 
(4)Three members appointed by the majority leader of the Senate, including— (A)one Member of the Senate; and 
(B)two individuals who are not Members of Congress.  (5)Three members appointed by the minority leader of the Senate, including— 
(A)one Member of the Senate; and  (B)two individuals who are not Members of Congress. 
(b)QualificationsAppointments shall be made from individuals who are specially qualified to serve on the Commission by virtue of their education, training, or experience.  (c)VacancyAny vacancy on the Commission shall not affect the powers of the Commission, but shall be filled in the manner in which the original appointment was made. 
(d)ChairThe Chair of the Commission shall be elected by the members.  (e)Reimbursement; service without payMembers of the Commission shall serve without pay, except that members of the Commission shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred by them in carrying out the functions of the Commission, in the same manner as persons employed intermittently by the Federal Government are allowed expenses under section 5703 of title 5, United States Code. 
5.StaffThe Commission may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this section may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.  6.Meetings (a)In generalThe Commission shall meet at the call of the Chair or of a majority of its members. 
(b)First meetingThe first such meeting shall occur not later than 90 days after the date of the enactment of this Act.  7.Powers (a)In generalThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(b)DelegationAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.  (c)Access to informationThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(d)Use of mailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.  (e)Administrative supportThe Administrator of General Services shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request that are necessary for the Commission to carry out its responsibilities under this Act. 
8.State definedIn this Act, the term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.  9.TerminationThe Commission shall terminate on the date that is 30 days after the date on which the Commission submits the report required by section 3(b). 

